Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 1 of 40 PageID #: 6689
                                                                           1


      1                         IN THE UNITED STATES DISTRICT COURT

      2                         IN AND FOR THE DISTRICT OF DELAWARE

      3                                          - - -

      4     BOSTON SCIENTIFIC CORP., and BOSTON
            SCIENTIFIC NEUROMODULATION CORP.,            :   CIVIL ACTION NO.
      5                                                  :
                           Plaintiffs,                   :
      6     v                                            :
                                                         :
      7     NEVRO CORP.,                                 :
                                                         :    18-644-CJB-CFC
      8                    Defendant.
                                                 - - -
      9
                                         Wilmington, Delaware
     10                                  Monday, June 22, 2020
                                         Telephone Conference
     11
                                                 - - -
     12
            BEFORE:      HONORABLE CHRISTOPHER J. BURKE, Magistrate Judge
     13
            APPEARANCES:                         - - -
     14

     15                    YOUNG CONAWAY STARGATT & TAYLOR LLP
                           BY: KAREN L. PASCALE, ESQ.
     16
                                and
     17
                           ARNOLD & PORTER KAYE SCHOLER LLP
     18                    BY: MATTHEW M. WOLF, ESQ., and
                                MARC A. COHN, ESQ.
     19
                                and
     20
                           ARNOLD & PORTER KAYE SCHOLER LLP
     21                    BY: DINA M. HAYES, ESQ.
                                (Chicago, Illinois)
     22
                                        Counsel for Plaintiffs, Boston
     23                                 Scientific Corporation and Boston
                                        Scientific Neuromodulation Corp.
     24

     25                                           Brian P. Gaffigan
                                                  Registered Merit Reporter
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 2 of 40 PageID #: 6690
                                                                           2


      1     APPEARANCES:    (Continued)

      2
                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
      3                    BY: RODGER D. SMITH, II, ESQ.

      4                         and

      5                    SIDLEY AUSTIN LLP
                           BY: BRADFORD J. BADKE, ESQ.
      6                         CHING-LEE FUKUDA, ESQ.
                                SHARON LEE, ESQ.
      7                         New York, New York

      8                         and

      9                    SIDLEY AUSTIN LLP
                           BY: NATHAN A. GREENBLATT, ESQ.
     10                         (Palo Alto, California)

     11                               Counsel for Defendant Nevro Corp.

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22                                    - oOo -

     23                            P R O C E E D I N G S

     24                    (REPORTER'S NOTE:    The following telephone

     25     conference was held remotely, beginning at 1:01 p.m.)
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 3 of 40 PageID #: 6691
                                                                           3


      1                   THE COURT:    Let's go on the record.

      2                   First, I'll say that we're here on the record in

      3     the matter of Boston Scientific Corporation, et al versus

      4     Nevro Corporation.     This is Civil Action No. 18-644-CFC-CJB

      5     here in our court.

      6                   We're here this afternoon on the record for a

      7     teleconference to address two sets of discovery disputes:

      8     one brought by the plaintiffs and one brought by the

      9     defendant, both relating to trade secret discovery.

     10                   Because we're on the record, we have, as I

     11     noted, we have a court reporter with us.         I'll just ask that

     12     counsel would try to remember to identify themselves before

     13     they speak to help our court reporter get a good and

     14     accurate record of our call today.

     15                   And from there, let's have counsel for each side

     16     put their appearances on the record.        We'll start first with

     17     counsel for the plaintiffs' side; and we'll begin there with

     18     Delaware counsel.

     19                   MS. PASCALE:    Thank you, Your Honor.      This is

     20     Karen Pascale for the plaintiffs, the Boston Scientific

     21     entities.    And before I do introductions, Mr. Smith and

     22     I wanted to note that Judge Connolly has scheduled a

     23     telephonic oral argument in this matter on certain pending

     24     motions at 2:00 p.m. today; and we suspected that that was

     25     congruent with the time Your Honor had allotted for this
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 4 of 40 PageID #: 6692
                                                                           4


      1     teleconference, but we wanted to bring that to your

      2     attention in any event.

      3                   THE COURT:    Thank you.    I actually just saw

      4     that in the last hour before this call, but I'm glad you

      5     raised it.    I'll make sure to have you out of here before

      6     2:00 so that you are not late for your call with Judge

      7     Connolly.

      8                   MS. PASCALE:    Very good, Your Honor.

      9                   I'm joined on the call today for plaintiffs from

     10     the Arnold & Porter firm, Matthew Wolf, Dina Hayes --

     11                   MR. WOLF:    Good afternoon, Your Honor.

     12                   THE COURT:    Good afternoon.

     13                   MS. PASCALE:    -- and Marc Kohn.

     14                   THE COURT:    All right.    Good afternoon to you

     15     all.

     16                   We'll do the same for counsel for the

     17     defendant's side.     Again, we'll begin with Delaware

     18     counsel.

     19                   MR. SMITH:    Good afternoon, Your Honor.       Rodger

     20     Smith at Morris Nichols.      I'm joined by my co-counsel from

     21     Sidley Austin, Jim Badke, Ching-Lee Fukuda, Sharon Lee,

     22     and Nate Greenblatt; as well, Your Honor, we have Peter

     23     Socarras who is in-house counsel for Nevro.         He is also on

     24     the line.

     25                   THE COURT:    Okay.   Mr. Smith, could you just one
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 5 of 40 PageID #: 6693
                                                                           5


      1     more time list off your outside counsel colleagues?           I want

      2     to make sure I get the full name.

      3                   MR. SMITH:    Yes, Your Honor.     I apologize.

      4                   Jim Badke, Ching-Lee Fukuda, Sharon Lee, and

      5     last is Nate Greenblatt.

      6                   THE COURT:    Okay.   Great.   Thank you.    Good

      7     afternoon to you all as well.

      8                   All right.    We'll try to move quickly to make

      9     sure that the parties are ready to meet with Judge Connolly

     10     by phone at 2:00.

     11                   Let's turn first to plaintiffs' motion, and

     12     we'll talk about that first.

     13                   And who is going to speak on behalf of the

     14     plaintiffs' side as to this motion?

     15                   A RECORDED VOICE:     Joining the meeting.

     16                   MS. PASCALE:    It will be Dina Hayes, Your Honor.

     17                   THE COURT:    Okay.   Ms. Hayes, I'll start with

     18     you then.    I guess there are a couple of -- with regard to

     19     the interrogatories and RFPs, there are a couple of specific

     20     kinds of disputes that came up in the joint letters; for

     21     example, that's Interrogatories No. 1 and No. 4 and No. 8,

     22     and then at least as two exemplary RFPs No. 1, 2, and 8.

     23                   I know more generally there are also disputes

     24     lingering out there, so maybe it is best to start at least

     25     with what I note being argued about as to those particular
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 6 of 40 PageID #: 6694
                                                                           6


      1     interrogatories there.

      2                   And I guess maybe starting first with

      3     Interrogatory No. 8, which is the first one you mentioned, I

      4     think the thing I wrote down is kind of what the other side

      5     said, which is, in my notes I wrote down next to your first

      6     paragraph, "I'm not so sure how the interrogatory acts for

      7     this."   That is, you complained that they failed to describe

      8     the design development work of four people.

      9                   I don't see the interrogatory actually ask

     10     asking them to do that.      Am I wrong?

     11                   MS. HAYES:    Well, Interrogatory No. 8, Your

     12     Honor -- and this is in the case.        Interrogatory No. 8 asks

     13     for the timeline in the narrative that defendants provide,

     14     and they leave a very large chunk from 2006 to 2009 with

     15     respect to developmental work.       And that is a very integral

     16     key time frame.     They just jump right over it.

     17                   And so it's with that missing information that

     18     we can apply whether or not it was the former Boston

     19     Scientific employees who have been recruited in our minds

     20     by Nevro to get their company up and running, what was

     21     going on at that time developmentally, and how the Boston

     22     Scientific former employees then went over to Nevro with

     23     what we believe the information and documents which were

     24     used by Nevro.

     25                   So while it's our position that if you take the
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 7 of 40 PageID #: 6695
                                                                           7


      1     Interrogatory No. 8, it asks for a detailed itemization of

      2     the development of the work, they leave that big chunk of

      3     time out.    And so we can't even apply what we know from

      4     our own records to match it up with the alleged

      5     misappropriation.

      6                   THE COURT:    So the complaint here isn't less

      7     that -- they haven't specifically identified the work

      8     undertaken by the particular employees and more that you

      9     think that they have left out a particular chunk of time

     10     in which the systems at issue were being either designed

     11     or marketed, et cetera?

     12                   And if that is right, then what is the chunk of

     13     time that you are now complaining about?

     14                   MS. HAYES:    2006 through 2009.

     15                   So the Interrogatory No. 8 does request for

     16     them to describe in detail, you know, at the time that Nevro

     17     had first contact with any former BSC employee, including

     18     the four listed in No. 8.

     19                   So, you know, I understand we're looking at

     20     No. 8, but if you started with Interrogatory No. 1, it asks

     21     them to identify all of the former employees that then ended

     22     up at Nevro, and they put in a temporal restriction, and so

     23     we built on that.

     24                   And Interrogatory No. 8 says now that we have

     25     the identified former employees that Nevro recruited, now we
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 8 of 40 PageID #: 6696
                                                                           8


      1     want to know the timeline of their development work so we

      2     can do the heavy lifting and connect the dots.          And the

      3     problem is that they -- it's our position that they reviewed

      4     answer -- the complete interrogatory for No. 1 which then

      5     No. 8 builds off of.

      6                   So No. 8 asks for the developmental work and

      7     the time.    They missed that chunk of 2006 to 2009.        And then

      8     by failing to identify, you know, all of the employees that

      9     went over to Nevro, that the interrogatory response is

     10     incomplete.

     11                   THE COURT:    Okay.   And then that kind of leads

     12     to the next chunk of what I understand to be the dispute

     13     here about some of these specifically identified requests,

     14     which is as to Interrogatory No. 1, and I think also Request

     15     No. 1 and No. 2; and, again, these may be simply specific

     16     requests that are supposed to be indicative of this problem

     17     more broadly.

     18                   I think the assertion is, on your part, they're

     19     improperly limiting the answers to the question to just

     20     former BSC employees enjoined before May 2010.          My sense

     21     was from your letter that you were suggesting that's wrong

     22     to do that.    That, in fact, they should be answering

     23     Interrogatory No. 1, and they should be providing documents

     24     at least as to the first two RFPs or some more significant

     25     time frame, broader time frame.
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 9 of 40 PageID #: 6697
                                                                           9


      1                   What is the right time frame, and how does that

      2     right time frame relate to the allegations in the operative

      3     complaint?

      4                   MS. HAYES:    Yes, Your Honor.     So I can start

      5     later in time.

      6                   At the meet and confer the parties had before

      7     bringing this issue to the Court, we had said that up until

      8     the filing of the lawsuit would be a suitable end time for

      9     the end of time in which they would have to no longer

     10     provide information with respect to Interrogatory 1, or all

     11     of the outstanding interrogatories.

     12                   So just as far as where you're to bookend the

     13     time frame, that is where we would say it would be

     14     accessible.    And ...

     15                   THE COURT:    And, again, relatedly then just to

     16     try and link that time frame.       So all the way up through

     17     some point in 2018 with the gist of the trade secret

     18     misappropriation allegations, just tell me in your view why

     19     it makes sense in light of what you've alleged that we would

     20     be looking at, would be focusing on say, for example, former

     21     BSC employees who went to Nevro all the way up through 2018

     22     in light of the content on the complaint.

     23                   MS. HAYES:    Yes, Judge.

     24                   And so the trade secret misappropriation

     25     claim is Count 9 in the second amended complaint.          And the
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 10 of 40 PageID #: 6698
                                                                           10


      1     paragraphs which all compile Boston Scientific trade secret

      2     claims include Paragraphs 1, 3, 13, 14, Paragraph 32, the

      3     allegations beginning in 182, 189, 191, 192, 194 through

      4     201.   Those are all comprehensive allegations with respect

      5     to trade secrets and the trade secret misappropriation which

      6     we already -- in Boston Scientific's mind, already teach.

      7     We provided that as Exhibit B to our discovery letter to the

      8     Court.    But there, we have provided two examples of specific

      9     trade secret misappropriation of which we believe had

     10     already happened.

     11                   But the allegation in those other paragraphs of

     12     the second amended complaint provides sufficient details to

     13     say that there were 48 current Nevro employees that were

     14     recruited from Boston Scientific.        We have already seen

     15     documents of Boston Scientific and Advanced Bionics that

     16     were taken and used by Nevro.

     17                   And we provided comprehensive discovery in

     18     February; 57 requests for production and 8 interrogatories.

     19     We provided that those discovery requests that are founded

     20     in the trade secret misappropriation claim to understand

     21     the motive, the context, all of the information that is in

     22     Nevro's possession which we -- like, which we've already

     23     seen some of, but we're entitled to understand how extensive

     24     it's used within Nevro, were there were other documents that

     25     were derived from the information, and the evidence that we
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 11 of 40 PageID #: 6699
                                                                           11


      1     have already seen of the misappropriation.

      2                   So the discovery requests propounded by Boston

      3     Scientific all relate back to the trade secret claim, but

      4     this illustrative example from the trade secret second

      5     amended complaint are just examples, but there are other

      6     allegations surrounding those two descriptions which go to

      7     the extent of Nevro's trade secret misappropriation.

      8                   And another point I wanted to make was with

      9     respect to their objection to the time frame, we met and

     10     conferred before the Court's May 7th oral order, and we met

     11     and conferred and I tried to talk to Nevro's counsel and

     12     say, "I understand you have an objection with respect to the

     13     specificity in the arbitration, but let's go through these

     14     other objections that Nevro has so we can understand if that

     15     is going to be a problem and stumbling block in producing

     16     discovery."    And they refused to meet and confer

     17     substantively on those objections.

     18                   And so under the federal rules, their time to

     19     raise those objections with respect to temporal scope we

     20     believe have come and gone.       In our Footnote 3 of our first

     21     motion to compel, we specifically asked the Court that they

     22     can maintain their objections with respect to attorney-client

     23     privilege and work product, but all of their other objections

     24     with respect to the interrogatories that they have refused to

     25     meet and confer on should be overruled.
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 12 of 40 PageID #: 6700
                                                                           12


      1                   And then the May 7th oral order came out

      2     ordering discovery.      So that is the time position with

      3     respect to these kind of last-minute rolling objections.

      4                   THE COURT:    And, obviously both in this dispute

      5     and in the other dispute that the defendants raise, there

      6     is -- you know, part of it is about breadth of allegations.

      7     And I think in part what they're saying is, look, the

      8     complaint is kind of premised on one or two persons, like

      9     Mr. Thacker, for example, who left Boston Scientific in

     10     '06.

     11                   What year did Mr. Thacker -- he left in '06,

     12     and I think they're suggesting what the complaint -- what

     13     the discovery allegations seemed to suggest are that what

     14     Boston Scientific is asking for is, okay, we have

     15     articulated as to how a particular product and a couple of

     16     particular people, we think there was this theft of trade

     17     secrets and trade secrets provided to Nevro.          Now we want to

     18     seek discovery, basically, on every year thereafter on any

     19     possible trade secret theft or violation that might possibly

     20     have been committed by Nevro.

     21                   And I think you're pushing back on that and

     22     saying, no, no, we're asking for discovery that is focused

     23     on what we're alleging here on the scope of our claim.

     24                   If you were going to articulate why it is that

     25     what you are not doing is just broadly saying, hey, Nevro,
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 13 of 40 PageID #: 6701
                                                                           13


      1     any information you might possibly have on any Nevro/BSC

      2     interaction on any product as to any person, but instead

      3     we're kind of, we're focused on a particular kind of claim

      4     with particular kind of bookends, how would you articulate

      5     what that claim is and where it ends?

      6                   MS. HAYES:    Well, Your Honor, importantly, Nevro

      7     has not said we've begun looking for the information you are

      8     requesting of Boston Scientific, and it is too broad.           We

      9     don't know where to look.       It is too burdensome.      We can't

     10     collect the information.

     11                   They haven't even begun the collection -- at

     12     least as from where Boston Scientific is standing -- of

     13     responsive information, and so they're refusing to even

     14     look.    Suppose they go to look for the document request as

     15     written to see, for example, in the document, I recall in

     16     our briefing paper, "Tell me, Nevro, do you have in your

     17     custody, control, or possession Boston Scientific's customer

     18     list, any customer list?"

     19                   They have said, as a circle, "Well, that is not

     20     related to any allegation in the trade secret complaint, in

     21     the second amended complaint."

     22                   What they haven't said is, "We've looked for it

     23     and we don't have it."      And so --

     24                   THE COURT:    I think it's related to -- I'm

     25     sorry.    I just wanted to say I think this is related to the
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 14 of 40 PageID #: 6702
                                                                           14


      1     dispute, for example, for Request No. 8 which asks for them

      2     to provide you with BSC customer lists.         And in their letter

      3     and response I think they say, "Well, how's customer lists

      4     relevant to what you are alleging in this count?"

      5                   How is it relevant?      How does BSC customer lists

      6     have relevance to the trade secret misappropriation claim

      7     that is in Count 9?

      8                   MS. HAYES:    Because of Boston Scientific's point

      9     of view, Nevro intentionally recruited Boston Scientific

     10     employees, up to 48 of them, and documents -- confidential,

     11     proprietary documents of Boston Scientific on this exact

     12     technology, on the products that they were looking to get up

     13     and running, on the business that they were trying to start

     14     after Boston Scientific had been in the field, that they

     15     intentionally and directly recruited 48 Boston Scientific

     16     employees, and they took documents and Nevro received

     17     documents.

     18                   And Nevro employees transferred -- communicated

     19     about those documents, acknowledging that they were

     20     confidential, acknowledging that you should cut and paste

     21     the protocol for our product.

     22                   So we already have -- Boston Scientific has

     23     already seen through Mr. Thacker one example of the

     24     misappropriation, the documents.        And that is what led

     25     to the trade secret misappropriation claim.
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 15 of 40 PageID #: 6703
                                                                           15


      1                   We believe, based on the discovery that we're

      2     entitled to, that we should be able to probe into the trade

      3     secret misappropriation facts surrounding Mr. Thacker and

      4     surrounding Nevro's motivation to specifically hire these

      5     former employees, and to use that information.

      6                   So it is all tied together.       We don't think we

      7     should amend the complaint with a new instance of

      8     misappropriation or a new instance of a trade secret that we

      9     find out that Nevro used in a way which we're not aware of

     10     right now.

     11                   But we survived the motion to dismiss on the

     12     motion -- on the trade secret misappropriation claim,

     13     propounded discovery under Rule 26.        It provided specific

     14     disclosures of Boston Scientific trade secrets.

     15                   We've already moved to compel, which was

     16     granted, and we're still not getting the full discovery

     17     response.

     18                   THE COURT:    So it sounds like -- tell me if I'm

     19     wrong on this question.      It sounds like what you're saying is,

     20     look, we think the nature of the trade secret claim we've

     21     articulated is one where we think Nevro is intentionally

     22     luring BSC employees in a particular -- at least in a

     23     particular space during the trade secrets as it relates to a

     24     particular system.

     25                   And so kind of like concomitant with that is the
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 16 of 40 PageID #: 6704
                                                                           16


      1     allegation that they're probably doing that in order to

      2     ultimately obtain BSC's business.        And so a customer list

      3     would be relevant to that allegation because it is kind of

      4     part and parcel of the nature of the trade secret

      5     misappropriation scheme.

      6                   Is that the gist of what you are saying?

      7                   MS. HAYES:    Yes.   And the documents and the

      8     trade secrets that we have identified already indicate

      9     that, about the sales representative region that are from

     10     Boston Scientific that are copied and then used by Nevro

     11     from the documents that we have already seen.

     12                   So there's so many fingerprints that indicate

     13     the trade secret misappropriation, and the discovery

     14     requests are narrowly focused.        The discovery requests

     15     seek documents regarding Nevro's strategy to recruit the

     16     BSC former employees to work on these parts and products.

     17                   If there is no recruitment strategy, then state

     18     that.   Look for the documents, do a collection, and do a

     19     search, and if nothing exists, then they can supplement

     20     their discovery response with, "We have done a collection

     21     and nothing" -- or "We have done a search and nothing has

     22     shown up."

     23                   But to say that they're not even going to look

     24     for it because they don't believe it is relevant, four

     25     months, five months after the discovery requests were served
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 17 of 40 PageID #: 6705
                                                                           17


      1     when the time to meet and confer has come and gone, we

      2     frankly think is inappropriate.

      3                   THE COURT:    Okay.   And just two more specific

      4     questions here; one narrow and one broader.

      5                   The narrower one is on the dispute that it

      6     looks like we're having about Interrogatory No. 4, the

      7     problem I think you've said in your letter, the thing that

      8     they didn't do is they didn't do an additional search for

      9     documents.

     10                   And I think the question about Interrogatory 4

     11     would be, where does Interrogatory 4 ask them to search

     12     for documents?     It seems to only ask them to describe the

     13     searching or identification that they had already done.

     14                   So how does the relief you are seeking in your

     15     letter about Interrogatory No. 4 match the nature of the

     16     question asked in the interrogatory?

     17                   MS. HAYES:    Well, Interrogatory No. 4 is

     18     directed to where are the documents that we already know

     19     are in Nevro's possession that are Boston Scientific

     20     confidential and proprietary documents?         Where are they?

     21     Where have they been quarantined?        What have you done to

     22     look for them?

     23                   Interrogatory No. 4 has indicated, "What have

     24     you done to look for the Boston Scientific documents in

     25     Nevro's custody, control, or possession?"
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 18 of 40 PageID #: 6706
                                                                           18


      1                   And up until this point, all we had gotten was,

      2     "Well, we looked for the 7,000 file names."          But that is

      3     just not -- it's not Scientific's position; that the

      4     Federal Rule of Civil Procedure require more.          It requires

      5     you to take a good faith effort to search for responsive

      6     documents.

      7                   And so it's that, coupled with our document

      8     requests, which specifically ask 57 categories of documents,

      9     and then an interrogatory, Interrogatory No. 4, which says,

     10     "Identify what steps you took to collect the documents and

     11     identify the documents," and we can see it's sufficient.            So

     12     the two work together.

     13                   And it is meant to serve two purposes.         One is,

     14     where are the documents quarantined?         Where are they being

     15     kept within Nevro now that we have already identified that

     16     in Boston Scientific?      You should have them.      How do we know

     17     they're not still being used, still being referred to?

     18                   THE COURT:    Okay.   And the last question is,

     19     just in terms of the breadth of how you see your allegations.

     20                   Where would they end?      Like, would you be

     21     entitled to obtain in response to these discovery requests

     22     any information from Nevro about any product beyond, you

     23     know, the SCS-related functionality that Nevro might make

     24     known if, in fact, it was related to the work of any of

     25     the 48 past employees you mentioned in Paragraph 32?
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 19 of 40 PageID #: 6707
                                                                           19


      1                   I mean, what are the limits of this trade secret

      2     misappropriation claim in your mind in terms of the type of

      3     discovery you are not entitled to from them?

      4                   MS. HAYES:    Well, we're entitled to discovery

      5     with respect to the SCS files.

      6                   THE COURT:    Okay.   So it has to have some

      7     connection with the SCS product.        And that would be kind of

      8     the limit, and temporally the limit is any time up through

      9     the filing of the complaint in 2018?

     10                   MS. HAYES:    I'm sorry, Judge.     Can you repeat

     11     that question?

     12                   THE COURT:    I was going to say, and temporally

     13     your view is the right limit is we're entitled to any

     14     information up through the filing of the complaint in 2018;

     15     is that right?

     16                   MS. HAYES:    Yes, Judge.

     17                   THE COURT:    Okay.   Anything more you wanted to

     18     add about the issues in your letter before the Court turns

     19     to the other side?

     20                   MS. HAYES:    I'll just check in with my

     21     co-counsel, Mr. Wolf, if there's anything in addition?

     22                   MR. WOLF:    No, Your Honor.     I think that is all.

     23     Thank you very much.

     24                   THE COURT:    Thank you.    Let me turn, then, to

     25     defendant's side.
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 20 of 40 PageID #: 6708
                                                                           20


      1                   Who is going to speak on behalf of defendant's

      2     side?

      3                   MR. BADKE:    Your Honor, this is Jim Badke.        I'll

      4     be speaking --

      5                   THE COURT:    Okay, Mr. Badke.

      6                   MR. BADKE:    -- on behalf of Nevro.

      7                   THE COURT:    All right.    And for sake of time, I

      8     think it might make sense to hear your side, your response

      9     to what we've heard from Ms. Hayes about the specific back

     10     and forth going on in D.I. 155 and 159; and then maybe to

     11     the extent that there are broader issues at play in the

     12     other two letters, it might make sense to hear from your

     13     side on those as well, and then I can hear from the

     14     plaintiff.

     15                   But first with regard to what we already have

     16     been discussing, I understand the nature of some of your

     17     pushback with regard to specific issues as they relate to

     18     Interrogatories No. 8 or No. 4.        And then as it relates to

     19     Interrogatory No. 1, it seems to be a similar issue to what

     20     we're having as to Requests No. 1 and 2 which is about

     21     temporal issues.

     22                   I'm happy to turn it to you to hear your

     23     response from what you heard from Ms. Hayes on the specific

     24     backs and forths in the letters about those particular

     25     discovery requests.
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 21 of 40 PageID #: 6709
                                                                           21


      1                   MR. BADKE:    Well, they could -- I was thinking

      2     as Ms. Hayes was talking about how a lot of this would go

      3     away if there was a genuine meet and confer, and if the

      4     whole trade secret issue was resolved with respect to what

      5     they are entitled to get relative to what they pled.

      6                   What I was hearing, basically, was about some

      7     plot to recruit former Boston Scientific employees in order

      8     to steal the trade secrets is really a fantasy.          It is just

      9     made up.    It never happened.

     10                   We made -- Nevro has produced something like

     11     770,000 pages of documents; also produced some 17,000 plus

     12     documents from former Boston -- former Boston Scientific

     13     employees.

     14                   With all of that discovery, they managed to come

     15     up with two documents.      Somehow now, through, again, sheer

     16     imagination, they have come up with this plot about former

     17     employees.

     18                   Now, this is a three-player market.        Employees

     19     go back and forth.      And I'm sure there are Nevro employees

     20     at Boston Scientific.

     21                   I guess my rhetorical question would be whether

     22     they would be willing to open up their files to us as to

     23     every Nevro employee who is at Boston Scientific.

     24                   No.   The answer would be "no" to that because

     25     that would not be appropriate.        And it is not appropriate
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 22 of 40 PageID #: 6710
                                                                           22


      1     here either.

      2                    Basically what Ms. Hayes is saying, that there

      3     is no end to the discovery, that Nevro, whose primary, if

      4     not only product, is the spinal cord stimulation product,

      5     that we should open up our files, every trade secret that we

      6     have, we should disclose to Boston Scientific because it may

      7     have some speculative link to some former employee.

      8                    Many of these former employees are salespeople.

      9     Many of these former employees may be accounting people.

     10     But there is no limit to what they're asking for.           It is

     11     just turning the federal rule on its head.

     12                    Their discovery should be limited to what is in

     13     their second amended complaint, which is the two documents.

     14                    THE COURT:   Now, Mr. Badke, with regard to what

     15     is in the complaint, this goes I think to the issue with

     16     regard to Interrogatory No. 1 and Request No. 1 and 2.

     17                    MR. BADKE:   Right.

     18                    THE COURT:   The complaint does, if we're looking

     19     at the complaint, I mean, the complaint does list out 48

     20     past employees of Boston Scientific that are said to have

     21     jumped to Nevro and give their names and their positions.

     22                    So if I'm supposed to be focused on the

     23     complaint in terms of what you should have to respond to,

     24     why wouldn't, at a minimum, it be providing information

     25     regarding those discovery requests as did the people that
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 23 of 40 PageID #: 6711
                                                                           23


      1     they list in the complaint, all 48 of them, et cetera?

      2                   MR. BADKE:    Well, just because they -- I'm

      3     sorry, Your Honor.      I didn't meant to cut you off there.

      4                   THE COURT:    Oh, no.    That was it.

      5                   MR. BADKE:    Just because somebody is -- some

      6     former employee is listed in the complaint due to some, you

      7     know, speculative theory that they have doesn't mean under

      8     the federal rules that we have to give discovery on that.

      9                   And so if none of those employees had anything

     10     to do with the trade secret violations that they pled in the

     11     complaint, then that --

     12                   A RECORDED VOICE:     Joining the meeting.

     13                   MR. BADKE:    -- means discovery is appropriate on

     14     those particular employees.

     15                   Ms. Hayes brought up the post-2010 discovery.

     16     Well, Nevro's system was fully developed and approved for

     17     market in 2010.

     18                   The employees, as Your Honor points out, you

     19     know, Mr. Thacker was gone by 2006.        Why did they need

     20     discovery through 2018?      Why did they need our customer

     21     lists?    Those customer lists may have been put together --

     22     or probably were put together by many people who were never

     23     at Boston Scientific or maybe none of the Boston Scientific

     24     people had a role in that, but we should turn them over?

     25                   They want documents sufficient to show every
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 24 of 40 PageID #: 6712
                                                                           24


      1     former Boston Scientific employee we have ever worked with?

      2     What relevance is there to that?

      3                   And those requests, I'm just taking on a few,

      4     but they're all like this.       Ms. Hayes couldn't even identify

      5     what Interrogatory No. 8 asks for, and I'm hearing about

      6     this three-year gap now for the first time.

      7                   There is so much vagueness to all of this, and

      8     the scope is just well beyond the realm of reason here.

      9                   THE COURT:    Okay.    And, Mr. Badke, as I'm just,

     10     as I'm trying to at least kind of resolve what I know to be

     11     at issue from the letters, I understand there are broader

     12     issues, there's lots of RFPs and interrogatories.

     13                   When it comes to the employees at issue and who

     14     counts, it sounds like your position is even though these

     15     48 people are listed in the complaint and even though it

     16     is alleged in the complaint that Nevro tried to acquire

     17     information about BSC systems from each of those people, I

     18     should not countenance that.        I should find that to be not a

     19     good enough allegation.

     20                   And so we shouldn't look at all 48 of those

     21     folks, we should just look at folks who came to Nevro up

     22     through when?     Is it May 2010?

     23                   MR. BADKE:    Yes.    May 2010, right.    And who may

     24     have had some contact with the two documents, the subject

     25     matter, the specific subject matter of the complaint.
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 25 of 40 PageID #: 6713
                                                                           25


      1                   THE COURT:    And with regard to the issue of the

      2     customer lists, going, again, to the gist of the allegations

      3     in the complaint, would you acknowledge that if Nevro did,

      4     in fact, have BSC customer lists up through at least X

      5     period of time, those might be -- those customers might be

      6     relevant to the gist of the complaint, or no?          Would no BSC

      7     customer list, if they were in Nevro's possession, be

      8     relevant to these allegations?

      9                   MR. BADKE:    I don't see that a customer list --

     10     they didn't limit it to a BSC customer list.          They're asking

     11     for all customer lists at Nevro.

     12                   And I would say no, because it's not part of

     13     the allegations of the complaint.        They have no reason for

     14     asking for customer lists.       And, in fact, it's a little

     15     concerning that they're actually asking for something that

     16     is so irrelevant to this case.

     17                   THE COURT:    Okay.   And then in terms of

     18     temporality, what is the time frame that is fairly put at

     19     issue by the nature of the allegations in the second amended

     20     complaint?

     21                   Is there anything more you want to say about

     22     what you think the right temporality is and why it is not

     23     up through the date of the filing of the suit?

     24                   MR. BADKE:    Yes.    Well, I mean, maybe I'm

     25     repeating what I said before, but I would say that the date
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 26 of 40 PageID #: 6714
                                                                           26


      1     is pre-2010 because by then, Nevro's product was fully

      2     developed and approved for market.        And so there would be

      3     no further use for anything relating to those two documents

      4     that are at issue in the complaint.

      5                   THE COURT:    Okay.    A couple questions that are

      6     kind of bridged between the first set of letters and the

      7     second set, the ones that you raised.

      8                   One problem I see myself having here potentially

      9     is, say, if we're talking about Interrogatories 1 through 8,

     10     those interrogatories have already been at issue before me

     11     as to one discovery dispute.        One that was, I think, largely

     12     focused on, does the plaintiff articulate their trade

     13     secrets too broadly or without enough specificity?

     14                   Now I've got the same interrogatories.         I ruled

     15     on that.    Now I get the same interrogatories at issue again

     16     before me except it is a different objection that the

     17     defendant's side has.      For example, some of them don't

     18     adequately set out the right temporal scope, or some of

     19     them are asking for information that we think are otherwise

     20     irrelevant.

     21                   I mean at some point, I think you would

     22     acknowledge it would be fair for me to say to the defendants,

     23     look, if you have had, as to these interrogatories, objections

     24     that you think should be raised with the Court, that means you

     25     don't have to respond to them in full, you should have raised
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 27 of 40 PageID #: 6715
                                                                           27


      1     them already.

      2                   When would that point be?       I mean, if I were to

      3     rule against you -- I'm not saying I will -- as to all the

      4     disputes here, but there was some other defense that you had

      5     as to Interrogatory No. 8 or Interrogatory No. 1 that you

      6     hadn't yet told me about, could you raise that again in

      7     another discovery dispute down the line?

      8                   MR. BADKE:    I would hope not, Your Honor.         But I

      9     think what is causing more discovery disputes to be raised

     10     is that it's a moving target for us with Boston Scientific.

     11                   Let me just say, we went up to this point in

     12     multiple litigations with Boston Scientific with very few

     13     discovery disputes.      Lately, that has changed.      It is a

     14     moving target for us.

     15                   As I said, Nevro has produced a lot of documents

     16     in this case.     And I'm lead counsel for Nevro in this case,

     17     Your Honor.    I've got no interest in hiding anything.

     18     Nobody is playing any games here.        We want to give them what

     19     they're entitled to, but it is a moving target, Your Honor;

     20     and it is very, very broad, and new issues are cropping up

     21     all the time.

     22                   And so I think that is what is causing a lot of

     23     this to fester, is that we're just seeing new issues all the

     24     time, and they're demanding new things that aren't really

     25     related to relevance or to the claim.         That is why this is
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 28 of 40 PageID #: 6716
                                                                           28


      1     happening.

      2                   THE COURT:    And I guess transitioning to the

      3     issues that you raise in your letter, it seems to me like

      4     there may be kind of two main species of issues.           One seems

      5     to be that you saying, look, we don't think that with

      6     regard to the 60 other trade secrets that the Court ordered

      7     us to provide discovery on last time, that plaintiff has

      8     sufficiently met its burden pursuant to the California

      9     statute.    And so just like we wrote a letter the last time

     10     talking about why we brought four of those by way of example

     11     were insufficient, now we have a letter with the other 60,

     12     and we want you to, notwithstanding the prior order, to

     13     basically find that we're right.

     14                   But then it seems like there's a second kind

     15     of line of attack, too, which is that even if they had

     16     identified the trade secrets with enough specificity, we

     17     don't think that those trade secrets are necessarily

     18     relevant to the allegations in the complaint because they

     19     don't tie to what we think the complaint is really about.

     20                   Am I right that there are at least those two

     21     kind of threads of argument in your papers in terms of what

     22     you think I should be thinking about here?

     23                   MR. BADKE:    Yes, Your Honor.     And I think

     24     Ms. Lee was going to handle this argument.          I'll let her

     25     jump in.
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 29 of 40 PageID #: 6717
                                                                           29


      1                    THE COURT:   Sure.

      2                    MR. BADKE:   But let me just overall, looking at

      3     this, and trying to put myself in the Court's position, I

      4     think that if the Court were to resolve that issue, which we

      5     have struggled with in terms of how to provide discovery,

      6     because we don't even understand what trade secrets are at

      7     issue or what the scope of them are other than what is in

      8     the complaint, and so if the Court were to resolve that

      9     issue, we hope the way that we've outlined it, I think that

     10     might cut down a lot on the discovery disputes.

     11                    But, otherwise, I'll let Ms. Lee take over for

     12     that argument.

     13                    THE COURT:   Okay.   And, Ms. Lee, to you I guess

     14     I would ask -- well, one question is we did previously have

     15     a discovery dispute about whether the trade secrets that

     16     plaintiff identified were identified with sufficient

     17     specificity.     Since that dispute in my order, you have now

     18     sent them a letter laying out in more detail why you think

     19     the 60 other trade secrets weren't described well enough,

     20     how come you didn't do that before, like, before the last

     21     dispute I had?

     22                    MS. LEE:   Yes, Your Honor.     Sure.   Sharon Lee on

     23     behalf of Nevro.

     24                    When the parties went before Your Honor the

     25     first time, the parties were still in the midst of meeting
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 30 of 40 PageID #: 6718
                                                                           30


      1     and conferring about Boston Scientific's trade secret

      2     disclosures.     And Ms. Hayes acknowledged that at the last

      3     hearing, and so that we will continue to meet and confer

      4     about it.    The parties were writing letters back and forth,

      5     you know, never identified those four exemplary issues.

      6                    Boston Scientific said it wanted to give us

      7     case law that explained why what they did was sufficient.

      8     And that process was ongoing when Boston brought its initial

      9     motion to compel.

     10                    And so that issue wasn't quite ripe yet, but

     11     because Boston Scientific brought the motion to compel,

     12     that is why those issues were brought before the Court even

     13     though the parties were still conferring on them.

     14                    THE COURT:   Okay.   And with regard to the second

     15     kind of bucket of arguments, the relevance argument, is

     16     there anything you want to add in terms of your case?           I

     17     mean, I think obviously the defendant's side here wants this

     18     trade secret claim to be absolutely as narrow as it can be,

     19     to basically be about two documents, and the very particular

     20     things that are the subject matter of those two documents,

     21     and the plaintiff, you know, perceived it as much broader.

     22                    Is there anything else you want to add about

     23     how, if I'm trying to parse through what is the right or

     24     fair way to consider the scope of relevant discovery here?

     25     Is there any other markers that you think I should look at
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 31 of 40 PageID #: 6719
                                                                           31


      1     that we haven't discussed?       Any other portions of the

      2     complaint you think that are relevant in terms of trying to

      3     construct those appropriate boundaries?

      4                   MS. LEE:    Yes, Your Honor.     So I think one

      5     important thing to note here is that, you know, Boston has

      6     mentioned multiple times that they've survived the motion to

      7     dismiss.    And that is true.

      8                   The allegations on which they survived that

      9     motion to dismiss are based on those two documents and the

     10     alleged trade secrets that are contained therein.           It's not

     11     based on these 48 other former BSC employees who came over

     12     to Nevro.    Just by recruiting employees from a competitor,

     13     that's not sufficient for a trade secret misappropriation

     14     claim, which is why they have to set forth more.           And

     15     they've only set forth more with respect to these two

     16     documents.

     17                   And I think what is important to note also is

     18     that Ms. Hayes remarked multiple times that they've already

     19     seen in Nevro documents that Nevro has taken these and

     20     copied them, but Boston had all of this information before

     21     it filed its first complaint in this case.

     22                   So it's not new information that they're now

     23     updating their trade secret disclosures for.          This is all

     24     very old information that they have had for years and yet

     25     their complaint relied on just these two documents and
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 32 of 40 PageID #: 6720
                                                                           32


      1     survived the motion to dismiss on just these two documents.

      2                   In addition, you know, the relevant time period

      3     that we came up with or what we discerned was from the

      4     complaint itself, so that 2010 time period.          Because in

      5     Boston's own complaint, it said that the relevant time

      6     period was when Nevro was first developing its own SCS

      7     system.

      8                   And I also wanted to note for the Court that

      9     SCS systems are Nevro's old product.         So, you know, by BSC

     10     saying they're narrowing their request to just the SCS

     11     system, that is not narrowing anything at all because

     12     that is -- all of Nevro's documents are related to its one

     13     product.

     14                   But in any event, we took the relevant time

     15     period from Boston's own complaint and the allegations

     16     therein on which the Court decided Boston had pled

     17     sufficient facts to sustain its claim, and yet Boston is

     18     saying, "That is still not good enough."         Even the relevant

     19     time period that Boston says is relevant to this case, that

     20     is not good enough.      They want more than that.

     21                   Ms. Hayes also said that they need information

     22     from the 2006 to 2009 time frame.        I mean, their entire

     23     complaint is based on documents that Mr. Thacker allegedly

     24     took and sent around within Nevro.        Mr. Thacker left Boston

     25     Scientific in 2006 but didn't even join Nevro until 2009.
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 33 of 40 PageID #: 6721
                                                                           33


      1     He was at a completely different company for those three

      2     years in between.

      3                   But even putting that to the side, we decided

      4     that, you know, based on the complaint and to hopefully

      5     narrow the parties' dispute, we still went with anyone who

      6     joined Nevro who was a former BSC employee prior to 2000

      7     patent.

      8                   THE COURT:    Okay.   I want to give the plaintiff

      9     a chance to respond.

     10                   Is there anything further you want to add with

     11     regard to the issues at play?       And then we'll hear from the

     12     others.

     13                   MS. LEE:    No, Your Honor.     I think that covers

     14     it.

     15                   THE COURT:    Okay.   Yes, I'll turn back to the

     16     plaintiffs' side to get their response to those issues.

     17                   And who is going to speak on behalf of the

     18     plaintiffs' side?

     19                   MR. WOLF:    Your Honor, this is Matt Wolf.       If I

     20     may speak briefly and then turn it over to Ms. Hayes.

     21                   Just two global observations.

     22                   THE COURT:    Sure.

     23                   MR. WOLF:    Thank you, Your Honor.

     24                   Just the two global observations.

     25                   One is we heard Mr. Badke saying in nearly the
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 34 of 40 PageID #: 6722
                                                                           34


      1     same breath that our positions were fantasies, but that

      2     he didn't know whether they had Boston Scientific's own

      3     customers list in their possession that were being

      4     distributed among the 48 employees we talked about.

      5                   We have heard over and over how difficult it is

      6     to search for these documents.        We have heard that they have

      7     not even begun searching for many of these documents but in

      8     the same breath told that we are, in fact, or in some making

      9     it up.

     10                   As Your Honor is well aware, this is not a game.

     11     This is not a topology where discovery is only allowed into

     12     what you already know.      We don't need discovery into what we

     13     already know.     What we need to know is the scope of the

     14     misconduct.    Having established some, was there more?

     15                   And we understand Your Honor has to draw lines

     16     and we respect that, but the lines cannot be at what we have

     17     already figured out accidently because we got a call three

     18     years ago that they had discovered some documents.

     19                   So with that --

     20                   THE COURT:    And --

     21                   MR. WOLF:    I'm sorry.    Go ahead, Your Honor.

     22                   THE COURT:    And, actually, Mr. Wolf, just

     23     before you go, I mean, for sure the scope of discovery isn't

     24     limited to just what you know or the documents you were

     25     already aware of, and presumably so long as they in some
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 35 of 40 PageID #: 6723
                                                                           35


      1     fair way the documents requested relate to the -- I don't

      2     know what the right word is -- the gist of, the gravamen of

      3     the key, the core of the allegations at issue, then it's

      4     fair game.

      5                   But as you said, you have to draw lines in there

      6     somewhere.    And, I mean, obviously one line that has already

      7     been completed is about the BSC product, which I understand

      8     is Nevro's businesses with regard to similar products, but

      9     the claim clearly isn't about some other product.

     10                   MR. WOLF:    Correct.

     11                   THE COURT:    There has got to be other lines in

     12     there, too; whether they're temporal lines, whether they're

     13     lines with regard to personnel, whether they're lines with

     14     regard to substance.

     15                   And I just, again, would turn to you and ask, is

     16     there anything more you want to add about what you think

     17     some of those boundaries should at least be and what they

     18     might not be?

     19                   MR. WOLF:    Your Honor, talking about the

     20     temporal issue.     We obviously, given the routine -- and I'll

     21     use the word "poaching" and recognizing it's a loaded term

     22     in this context -- that we don't know when the misconduct

     23     stops.

     24                   But, Your Honor, as a practical matter and I

     25     don't want to bid against myself, if you pick the line
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 36 of 40 PageID #: 6724
                                                                           36


      1     somewhere in between 2010 and 2018, and Nevro in good faith

      2     complied with that request, and we got everything we needed

      3     up to that line, if it was clear that there was no further

      4     misconduct in the period butting up against that line, we

      5     would likely be satisfied.       And alternatively, if there was

      6     evidence that the leakage continued, my guess is if we came

      7     back to you, you would be willing to consider expanding that

      8     line.

      9                   So if Your Honor feels discomfort with 2018, we

     10     could live with something less than that and see where that

     11     part of it takes us.

     12                   THE COURT:    All right.    And, Ms. Hayes, I'll

     13     give you the chance to respond as well to what you heard

     14     from your colleagues from the other side before we conclude.

     15                   MS. HAYES:    Thank you, Your Honor.      It's Dina

     16     Hayes.

     17                   With respect to the specificity, Boston

     18     Scientific has identified and disclosed its trade secrets.

     19     I think the trade secret disclosure as provided provides

     20     those lines with respect to specific pinpoint document

     21     citations, the types of documents which we have already seen

     22     are Boston Scientific's proprietary, confidential, and then

     23     used by Nevro.

     24                   Nevro is in the sole possession of the extent

     25     of the use within Nevro and its product doing good work and
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 37 of 40 PageID #: 6725
                                                                           37


      1     all of the other types of behaviors to carve out which

      2     constitute misappropriation, so without the discovery

      3     that only Nevro has, Boston Scientific is really at a

      4     disadvantage.

      5                   THE COURT:    All right.    And, Ms. Lee, is there

      6     anything you want to add?       I want to make sure each side

      7     has two chances to tell me whatever they wanted to tell me

      8     here.

      9                   MS. LEE:    Yes, Your Honor.     Just a couple of

     10     points.

     11                   First, with respect to Ms. Hayes' statement that

     12     Boston Scientific has provided the sufficient specificity

     13     because they provided the line, that's just not true.           I

     14     won't rehash all the reasons that we stated in our letters

     15     for why that is not true, but, I mean, some of their trade

     16     secrets go as far as just referring to information about an

     17     SCS system.

     18                   That is providing no specificity at all.         That

     19     is essentially asking us to give them all of the information

     20     regarding Nevro's only product.

     21                   And with respect to understanding the extent of

     22     alleged misappropriation here, Nevro is willing to and has

     23     already provided discovery that is relevant to the claims

     24     that Boston has pled.

     25                   So we're not saying that they don't get to have
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 38 of 40 PageID #: 6726
                                                                           38


      1     discovery with respect to those trade secrets that are in

      2     its complaint and that are relevant to it.          And there may

      3     be -- to the extent there is, there may be documents that

      4     would give Boston information about the extent of any

      5     misappropriation of the two documents that Nevro identified

      6     in the complaint.

      7                   But our claim is that they don't then get broad

      8     discovery; that because they provided sufficient basis for

      9     those two documents, they then get to look at everything to

     10     determine if there were other documents that were taken.

     11                   And I also just wanted to touch --

     12                   THE COURT:    Okay.

     13                   MS. LEE:    Oops.   Sorry.

     14                   THE COURT:    Go ahead.    Very briefly.

     15                   MS. LEE:    Yes, Your Honor.

     16                   So there is a couple of lists that came up a

     17     couple of times, and it's one of the exemplary items that

     18     were in the letters.      I just wanted to bring that up.

     19                   Not only is the customer list not something

     20     that is in their complaint, it is not even in their

     21     identification --

     22                   A RECORDED VOICE:     Joining the meeting.

     23                   MS. LEE:    So it's even harder to understand --

     24     it's even harder to understand how those customers lists are

     25     relevant because it is not in the complaint and it is not
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 39 of 40 PageID #: 6727
                                                                           39


      1     even an identification of trade secrets.

      2                   THE COURT:    Okay.   Thank you.    I appreciate

      3     that.   I want to make sure that I keep you on time phone for

      4     your 2:00 call.

      5                   Just a couple of thoughts.

      6                   I'll take the matter under advisement.         One

      7     thing that I would ask is, I think, if I'm correct, I

      8     understand that Judge Connolly is addressing with you all at

      9     2:00, among other things, whether the trade secret claim or

     10     case will be stayed or not.

     11                   A RECORDED VOICE:     Joining the meeting.

     12                   THE COURT:    But before I rule on these issues,

     13     if the District Court issues a stay that affects the issues

     14     that I have before me, I would appreciate if the parties

     15     would point that out to me in just a brief letter.

     16                   Secondly, it's clear that there may well be some

     17     portions of the disputes that are raised in these letters

     18     that I have already decided, and I am not going to decide it

     19     yet, but it's also clear to me that there is at least some

     20     portion of the disputes that are percolating here that I

     21     haven't, and that the Court probably has to set some lines

     22     in terms of what is fairly encapsulated by the trade secret

     23     misappropriation claim that is in the case, both from a

     24     temporal perspective and separate matter perspective.           So

     25     it's very possible that if I end up deciding these issues,
Case 1:18-cv-00644-CFC-CJB Document 165 Filed 06/26/20 Page 40 of 40 PageID #: 6728
                                                                           40


      1     that I will need to lay out some guidelines for the parties

      2     that hopefully will help them going forward.

      3                   In any event, let me bring our call to a close

      4     so the parties can prepare for their next call, and the

      5     Court can as well.

      6                   I appreciate the parties' argument today.         I'll

      7     take the matter under advisement, and I'll try to get you a

      8     decision as soon as I can.       All right?

      9                   Take care, everyone, and we'll go off the

     10     record.    Thank you.

     11                   (Telephone conference ends at 1:54 p.m.)

     12

     13            I hereby certify the foregoing is a true and accurate
            transcript from my stenographic notes in the proceeding.
     14

     15                                     /s/ Brian P. Gaffigan
                                           Official Court Reporter
     16                                       U.S. District Court

     17

     18

     19

     20

     21

     22

     23

     24

     25
